DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 12-14, 16, 18, 20, 27-30, 35-39, 42, 46, and 50-51 filed July 25th 2022 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments, filed 07/25/2022 are acknowledged. Claim 1 has been amended to a pharmaceutical composition for prophylaxis, treatment or both of a neoplasm, comprising: at least one anti-cancer agent, wherein the at least one anti-cancer agent is temozolomide; and a nanoparticle formulation comprising an anti-cancer response modulator, wherein the anti-cancer response modulator is quercetin.
In view of Applicant’s amendments, the pending 35 USC 102(a)(1) rejection of claims 1, 12, 20, 27, 29-30, 35-38 and 42 by Chen (Cancer Letters Vol. 302 pages 100-108 (2011)) and claims 1, 20, 27, 29, 42 by Lin (PLOS One Vol. 7 issue 6 published 06/22/2012) have both been withdrawn as neither Chen nor Lin teach quercetin in combination with temozolomide. 
Applicant's arguments, filed 07/25/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 102-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 12, 20, 27-30, 35-37, 42, 46 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016).
 Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1, Table 1).  
 Regarding the limitation of “nanoparticle formulation” the specification and claims defines “nanoparticle formulation” as comprising a particle size of 100 nm to 250 nm ([0134]-[0135], claim 50). Thus, the 196 nm particle size of the quercetin and temozolomide nanoparticle found in Figure 1 and Table 1 of Hu lies inside this purported range. In addition, paragraphs [0152], Figure 5 and Table 6 of present specification teaches that the nanoparticle formulation comprises PEG and DPSE just like the nanoparticle composition Hu. 
Regarding claims 12, 20, 27-30, 35-36, Hu teaches that said nanoparticle composition comprising temozolomide and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
Regarding the limitation of claims 37 and 42 properties (such as an improved effect on treating the neoplasm compared to temozolomide monotherapy or quercetin monotherapy) that accrue from a process step of administering said temozolomide-quercetin composition to the glioblastoma subject are considered characteristic features of the claimed product.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  
In the present case the burden is shifted to Applicant to prove that the temozolomide-quercetin nanoparticle does not yield an improved effect on treating the neoplasm compared to temozolomide monotherapy or quercetin monotherapy).

Applicant traverses. Applicant asserts that Hu does not anticipate the presently claimed composition which a nanoparticle formulation comprising quercetin by itself, and temozolomide. Applicant argues that Hu teaches nanoliposomes for the simultaneous delivery of quercetin and temozolomide and does not teach the claimed nanoparticle formulation. 
  Response to Arguments

Applicant’s arguments have been carefully considered but remain unavailing. The quercetin and temozolomide nanoparticle composition found in Figure 1 and Table 1 of Hu still reads on the presently claimed. Applicant asserts that the claimed pharmaceutical composition is directed to a nanoparticle formulation comprising quercetin by itself and temozolomide however this argument is unpersuasive. Pending claim 1 is directed to a pharmaceutical composition for prophylaxis, treatment or both of a neoplasm, comprising: at least one anti-cancer agent, wherein the at least one anti-cancer agent is temozolomide; and a nanoparticle formulation comprising an anti-cancer response modulator, wherein the anti-cancer response modulator is quercetin. The pending claim does not use the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. Rather, the claims employ the transitional phrase “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. At no point do the claims exclude the coformulation of quercetin and temozolomide together in a nanoparticle. Rather, dependent claim 46 embraces wherein the anti-cancer agent (temozolomide) and the anti-cancer response modulator (quercetin) are in a nanoparticle formulation.
As disclosed above, Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Nanoparticle formulation is defined in the specification and claims as comprising a particle size of 100 nm to 250 nm ([0134]-[0135], claim 50). Thus, the 196 nm particle size of the quercetin and temozolomide nanoparticle found in Figure 1 and Table 1 of Hu lies inside this purported nanoparticle range. In addition, paragraphs [0152], Figure 5 and Table 6 of present specification teaches that the nanoparticle formulation comprises PEG and DPSE just like the nanoparticle composition Hu. Therefore, the composition of Hu still teaches each and every limitation embraced within the pending claims and the rejection of record is maintained.  

Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-2, 12, 14, 16, 20, 27-30, 35-37, 42, 46, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) and Nezami (US2013/0014753 published 01/17/2013).
 Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). 46, 50 and 51, Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Regarding claims 12, 20, 27-30, 35-36 Hu teaches that said nanoparticle composition comprising temozolomide and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
 However, Hu does not specifically teach formulating said temozolomide-quercetin nanoparticle with sodium phenyl butyrate. 
  Nezami (US2013/0014753 published 01/17/2013) teaches that formulating quercetin with sodium phenyl butyrate yields a synergistic combination for the treatment of cancer (abstract, [0036], claims 8-10). Nezami teaches intravenous administration of the quercetin-sodium phenyl butyrate composition ([0036]). Nezami teaches administration of 50 mg/mL of a quercetin solution and 200 mg/mL of a sodium phenyl butyrate solution, which reads on the limitation of claims 14 and 16 ([0036]). Nezami also teaches that the therapeutically effective amount of quercetin is 0.5-10.g and the therapeutically effective amount of sodium phenyl butyrate is 5-10 g, which reads on the amounts embraced in claim 39 ([0036]). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the HDAC inhibitor sodium phenyl butyrate into the temozolomide-quercetin nanoparticle formulation taught by Hu in view of Nezami in order to arrive at the instantly claimed. 
Motivation to incorporate the HDAC inhibitor sodium phenyl butyrate into the temozolomide-quercetin nanoparticle logically flows from the fact that formulating quercetin with sodium phenyl butyrate and a chemotherapy agent yields a synergistic combination for the treatment of cancer, as taught by Nezami above (abstract, [0036], claims 8-10). Accordingly, said skilled artisan would have readily predicted that the composition comprising quercetin, sodium phenyl butyrate and the chemotherapeutic agent temozolomide would have yielded a synergistic composition effective at treating cancer in a subject in need. 
 
Claims 3, 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) and Nezami (US2013/0014753 published 01/17/2013) as applied to claims 1-2, 12, 14, 16, 20, 27-30, 35-37, 42, 46, 50-51  above, in view of Chen (Cancer Letters Vol. 302 pages 100-108. Published 2011).  
 
 As disclosed above, the combination of Hu and Nezami render obvious a temozolomide-quercetin nanoparticle composition co-formulated with the anti-cancer modulator sodium phenyl butyrate, as compositions comprising quercetin with sodium phenyl butyrate yield a synergistic reduction in cancer growth. The combination of Hu and Nezami further render obvious the use of the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate for the treatment of glioblastoma as well as formulating the temozolomide composition with 50 mg/mL of a quercetin solution and 200 mg/mL of a sodium phenyl butyrate solution, which reads on the limitation of claims 14 and 16. The combination of Hu and Nezami also teaches that the therapeutically effective amount of quercetin is 0.5-10.g and the therapeutically effective amount of sodium phenyl butyrate is 5-10 g, which reads on the amounts embraced in claim 39. 
 However, the combination of Hu and Nezami does not specifically teach formulating the temozolomide, quercetin and sodium phenyl butyrate composition with EGCG. 
  Chen teaches treating a glioblastoma in a subject in need comprising administering a therapeutically effective amount of temozolomide in combination with the anti-cancer response modulator EGCG, wherein EGCG enhanced the therapeutic response of temozolomide in the murine neoplastic patient (abstract, pages 102-103, Figure 4). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the anti-cancer response modulator ECGC to the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate taught by Hu and Nezami above in view of Chen. Motivation to incorporate EGCG into the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate flows logically from the fact that Chen teaches EGCG enhances the therapeutic response of temozolomide on the reduction of tumor burden. Accordingly, said artisan would have readily predicted that incorporation of ECGC to the temozolomide nanoparticle comprising quercetin and sodium phenyl butyrate would have enhanced the therapeutic response of the nanoparticle composition on the reduction of tumorigenesis in the administered patient. 
It is noted that the combination of Hu, Nezami and Chen do not specifically teach wherein EGCG is present in 0.1-1.5 g in the temozolomide nanoparticle comprising quercetin, EGCG and sodium phenyl butyrate (claims 18, 39). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of EGCG in the temozolomide composition, as the amount of EGCG in the composition is a result effective parameter that will affect the physical properties of the final composition. The amount of EGCG is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success and it would have been customary for an artisan of ordinary skill to determine the optimal amount of EGCG in the temozolomide composition to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) as applied to claims 1, 12, 20, 27-30, 35-37, 42, 46 and 51-52 above, in view of Nagane (Neurol. Med. Chir. Vol. 55 pages 38-49 published 2015).
Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). 46, 50 and 51, Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Regarding claims 12, 20, 27-30, 35-36 Hu teaches that said nanoparticle composition comprising temozolomide (25 mg/kg) and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
 However, Hu does not specifically teach wherein temozolomide is present in a dose of 20 mg-5000 mg per day. 
Nagane (Neurol. Med. Chir. Vol. 55 pages 38-49 published 2015) teaches that temozolomide is the current standard care for human patients with glioblastomas, and teaches administration of 150-200 mg/m2 temozolomide each day to treat the neoplastic disorder (pages 1-3). As evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007), the aforementioned 150-200 mg/m2 dose in a human patient corresponds to a daily dose of 93-125 mg, which reads on the claimed amount (pages 1-3; See Reagan-Shaw Table 1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the amount of temozolomide in the nanoparticle formulation of Hu to a dose between 93-200 mg in view of Nagane, arriving at the claimed composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case , a temozolomide dose between 93-200 mg/day was taught in the prior art of Nagane as the current standard care dose of temozolomide for the treatment of glioblastoma in a subject in need. Accordingly, said artisan would have combined the teachings of Nagane to the temozolomide nanoparticle formulation of Hu, arriving at the instantly claimed composition with a reasonable expectation of success. 
 
Applicant traverses.  Applicant argues that Hu fails to teach the presently claimed nanoparticle composition and the combination of Nezami, Chen and Nagane fail to cure the deficiencies of Hu. Applicant argues that neither Nezami, Chen nor Nagane teach a quercetin and temozolomide nanoparticle for the treatment of cancer. 
Applicant asserts that Nezami is related to a method of treating cancer comprising using hyperbaric oxygen with histone deacetylase inhibitors and does not teach nor suggest the use of a quercetin and temozolomide nanoparticle for the treatment of cancer. Applicant also argues that Chen does not teach a quercetin and temozolomide nanoparticle for the treatment of cancer nor provide any case studies with patient data showing effectiveness of a quercetin and temozolomide nanoparticle across multiple types of neoplasms. Applicant also opines that Nagane is directed to administration of a dose range of temozolomide to human patients with glioblastomas and not the claimed nanoparticle composition, nor provides any patient with patient data showing effectiveness of a quercetin and temozolomide nanoparticle across multiple types of neoplasms.
 Applicant further asserts that the problem in the field of cancer treatment is limited availability/unavailability of effective treatment options and the presently claimed composition provides an unexpected and surprising effectiveness of therapy with a combination of nano-quercetin and temozolomide in a variety of neoplastic models (See Examples 15-19).  Applicant argues that Hu fails to provide any case studies let alone patient data showing effective treatment of neoplasms of multiple types with a combination of nano-quercetin and temozolomide, and that said combination significantly improves the quality of lives in the patient. 
 
 Response to Arguments
Applicant’s arguments have been carefully considered but remain unavailing. Regarding Applicant’s contention that Hu does not teach the presently claimed pharmaceutical composition, arguments directed to the teachings of Hu have been addressed above. 
Regarding Applicant’s contention that neither Nezami, Chen nor Nagane teach the instantly claimed, Applicant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  In the present case, 
Applicant has taken a modular approach in the well-established field of preparing a quercetin and temozolomide nanoparticle composition for the treatment of cancers, such as glioblastoma. Applicant has borrowed well-known and established techniques, ready for picking and choosing in order to arrive at the art-recognized nanoparticle. The well-known and established techniques include (1) incorporating sodium phenyl butyrate into a quercetin composition for the treatment of cancer; (2) incorporating ECGC with temozolomide for the treatment of cancer and (3) formulating said amounts of each therapeutic agent in the nanoparticle composition. 
As disclosed above, Nezami teaches that formulating quercetin with sodium phenyl butyrate yields a synergistic combination for the treatment of cancer and discloses administration of 50 mg/mL of a quercetin solution and 200 mg/mL of a sodium phenyl butyrate solution, as well as therapeutically effective amounts of quercetin (0.5-10g) and sodium phenyl butyrate is (5-10 g), which read on the presently claimed amounts of each agent (abstract, [0036], claims 8-10).   Chen teaches treating a glioblastoma in a subject in need, the same tumor species of Hu above comprising administering a therapeutically effective amount of temozolomide in combination with the anti-cancer response modulator EGCG, wherein EGCG enhanced the therapeutic response of temozolomide in the murine neoplastic patient (abstract, pages 102-103, Figure 4), while Nagane teaches that temozolomide is the current standard care for human patients with glioblastomas. Nagane teaches administration of 150-200 mg/m2 temozolomide each day to treat the neoplastic disorder which corresponds to a daily dose of 93-125 mg in a human patient, which reads on the claimed amount (pages 1-3; See Reagan-Shaw Table 1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the HDAC inhibitor sodium phenyl butyrate and ECGC into the temozolomide-quercetin nanoparticle formulation taught by Hu in view of Nezami and Chen above as formulating quercetin with sodium phenyl butyrate and a chemotherapy agent yields a synergistic combination for the treatment of cancer  while EGCG enhances the therapeutic response of temozolomide on the reduction of tumor burden. Lastly, said artisan would have found it prima facie obvious to adjust the dose of temozolomide of in the nanoparticle formulation of Hu to a dose between 93-200 mg in view of Nagane, as a 93-200 mg/day dose was taught in the prior art as the current standard care dose of temozolomide for the treatment of glioblastoma in a subject in need. Consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art of Nezami, Chen and Nagane above in order to arrive at the claimed composition “yielding no more than one would expect from such an arrangement”.  
Regarding Applicant’s contention that Hu fails to provide any case studies let alone patient data showing effective treatment of neoplasms of multiple types with a combination of nano-quercetin and temozolomide, and that said combination significantly improves the quality of lives in the patient, the examiner is unpersuaded. First, the claims do not require the treatment of multiple types of neoplasms with the claimed composition, but rather one or more cancers including glioblastomas which is taught by Hu. The nanoparticle composition of Hu comprising temozolomide and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6). Regarding said combination significantly improves the quality of life in the patient, such a property will naturally occur in the administered nanoparticle composition of Hu, regardless of the author’s knowledge as  products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.02 and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Lastly, regarding Applicant’s contention that the claimed composition yields an unexpected and surprising effectiveness of therapy with a combination of nano-quercetin and temozolomide in a variety of neoplastic models, Applicant is reminded that Hu still anticipates the claimed nanoparticle composition and evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. See MPEP 2131.04.

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628